IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PAUL MORALES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3325

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 15, 2016.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Paul Morales, pro se.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.